              1   VICTOR M. SHER (SBN 96197)
                  vic@sheredling.com
              2   MATTHEW K. EDLING (SBN 250940)
              3   matt@sheredling.com
                  TIMOTHY R. SLOANE (SBN 292864)
              4   tim@sheredling.com
                  ADAM M. SHAPIRO (SBN 267429)
              5   adam@sheredling.com
                  NICOLE E. TEIXEIRA (SBN 305155)
              6   nicole@sheredling.com
              7   KATIE H. JONES (SBN 300913)
                  katie@sheredling.com
              8   SHER EDLING LLP
                  100 Montgomery St. Suite 1410
              9   San Francisco, CA 94104
                  Tel: (628) 231-2500
             10
                  Fax: (628) 231-2929
             11
                  Attorneys for Plaintiffs
             12   Rio Linda Elverta Community Water District and
                  Sacramento Suburban Water District
             13

             14
                                             UNITED STATES DISTRICT COURT
             15
                                        FOR THE EASTERN DISTRICT OF CALIFORNIA
             16
                  RIO LINDA ELVERTA COMMUNITY                      Case No. 2:17-cv-01349-KJM-CKD
             17   WATER DISTRICT,
                                                                   NOTICE OF SUPPLEMENTAL
             18
                               Plaintiff,                          AUTHORITY
             19          vs.

             20   THE UNITED STATES OF AMERICA, ET                 Judge: Kimberly J. Mueller
                  AL.,
             21

             22
                               Defendants.                         Actions filed: June 30, 2017

             23   SACRAMENTO SUBURBAN WATER                        Case No. 2:17-cv-01353-KJM-KJN
                  DISTRICT,
             24
                               Plaintiff,
             25
                         vs.
             26
                  ELEMENTIS CHROMIUM
             27   INCORPORATED, ET AL.,

             28                Defendants.
  SHER
EDLING LLP         NOTICE OF SUPPLEMENTAL AUTHORITY
              1                           NOTICE OF SUPPLEMENTAL AUTHORITY

              2          On July 6, 2020, Defendant United States of America (“United States”) filed motions to

              3   dismiss in the above-captioned cases. See Rio Linda Dkt. 129; Sacramento Suburban Dkt. 135.

              4   Plaintiffs Rio Linda Elverta Community Water District and Sacramento Suburban Water District

              5   filed their oppositions to the motion to dismiss on August 5, 2020. See Rio Linda Dkt. 139;

              6   Sacramento Suburban Dkt. 145. The United States filed its reply on August 20, 2020. See Rio

              7   Linda Dkt. 141; Sacramento Suburban Dkt. 147. On September 22, 2020, the Court ordered the

              8   motion submitted without oral argument and vacated the prior hearing date of October 16, 2020.

              9   See Rio Linda Dkt. 145; Sacramento Suburban Dkt. 151.

             10          Plaintiffs respectfully submit this Notice of Supplemental Authority to inform the Court of

             11   the published decision by the U.S. Court of Appeals for the Ninth Circuit in Nanouk v. United

             12   States, 974 F.3d 941 (9th Cir. 2020) (attached hereto as Exhibit A). The Nanouk opinion,

             13   specifically Part III.C, relates to the parties’ arguments regarding policy considerations under the

             14   second prong of the discretionary function exception test. See id. at § III.C.

             15

             16     Dated: October 15, 2020                        SHER EDLING LLP
             17

             18                                             By: /s/ Nicole E. Teixeira
                                                                Victor M. Sher
             19                                                 Matthew K. Edling
                                                                Timothy R. Sloane
             20                                                 Adam M. Shapiro
                                                                Nicole E. Teixeira
             21
                                                                Katie H. Jones
             22
                                                                   Attorneys for Plaintiffs Rio Linda Elverta
             23                                                    Community Water District and Sacramento
                                                                   Suburban Water District
             24

             25

             26

             27

             28

  SHER
EDLING LLP         NOTICE OF SUPPLEMENTAL AUTHORITY                                                                      1
